Citation Nr: 1401262	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-33 612	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a breathing disorder (claimed as a lung condition and shortness of breath with chronic obstructive pulmonary disease (COPD)).

2.  Entitlement to initial disability rating in excess of 30 percent for service-connected coronary artery disease.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.  He was awarded the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2005 and June 2008 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  In April 2010, the Veteran testified at a hearing before the undersigned.  In July 2010, the Board remanded the appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim of service connection for a breathing disorder, the Veteran was provided with a post-remand VA examination in August 2010.  Moreover, the examiner determined that the Veteran did not have a respiratory disorder and the symptoms reported by the claimant may be psychological in nature.  

However, the examiner did not conduct a pulmonary function test.  Moreover, the examiner did not discuss the medical evidence found in the claims file that indicates the Veteran had a current diagnosis of COPD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); See also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  

Therefore, the Board finds the examination inadequate.  Accordingly, the Board finds that a remand for another VA examination to determine whether the Veteran has a breathing disability manifested by shortness of breath, and if so, whether the claimed disability is caused by or aggravated by service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance). 

As to the claim for a higher evaluation for coronary artery disease, the Board's remand requested that the Veteran be provided with a VA examination to determine the current severity of his service-connected coronary artery disease to include metabolic equivalent (METs) testing (unless there is a contraindication or the Veteran's left ventricular fraction is 50 percent or less) and left ventricular ejection fraction (LVEF) testing.  The examiner in August 2010 did not perform METs testing or provide an opinion that there was a contraindication or LVEF of 50 percent or less.  In fact, the echocardiogram showing a normal left ventricular systolic function and LVEF of 59 percent.  

In the March 2012 addendum, the examiner noted that METs could not be accurately estimated because the symptoms that he reported were inconsistent with the objective evidence on the cardiogram and opined that the normal ejection fraction is the best reflection of the Veteran's cardiac status as it is an objective assessment.  

However, notwithstanding the VA examiner's addendum opinion the Board notes that VA regulation require that METS testing be used to evaluate the severity of cardiovascular system disabilities in all cases except when there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100.  Therefore, as the examiner did not state that METs testing was contraindicated and none of these other factors were present, the Board finds that the August 2010 VA examination is inadequate and another remand to obtain a VA examination with METs testing.  See 38 U.S.C.A. § 5103A(d); Barr, supra; Stegall, supra.

Regarding the Veteran's claim for a higher evaluation for diabetes mellitus, the Board remanded the claim to obtain an opinion as to the severity of the disability.  Moreover, in August 2010 he was provided with such an examination.  However, while controlling regulations take into account restrictions of activities when evaluating the severity of diabetes mellitus (see Diagnostic Code 7913) and the examiner determined that the Veteran had no such restrictions of activities, the examiner did not provide any explanation in support of this conclusion or address the August 2009 letter from the Veteran's private physician that asserts the claimant is restricted in his activities due to his marked diabetes mellitus.  See Bloom, supra; Hernandez-Toyens, supra.  Moreover, the Board requested that as part of the evaluation the examiner evaluate and discuss any complications resulting from the Veteran's diabetes to include diabetic retinopathy and diabetic neuropathy.  In this regard, the Board notes that the August 2010 VA examination report does not document any test results to determine if the Veteran had diabetic neuropathy of the extremities - the examiner just noted that there are no other diabetic symptoms.  However, the examiner also did not provide any explanation for this conclusion or address a January 2010 VA treatment record that indicates that the Veteran may have diabetic neuropathy of the upper left extremity.  Id.  Therefore, the Board finds the examination inadequate.  Accordingly, the Board finds that a remand for another VA examination to determine the current severity of the Veteran's diabetes mellitus is required.  See 38 U.S.C.A. § 5103A(d); Barr, supra; Stegall, supra.

As to all the issues on appeal, the record shows that the Veteran appears to receive ongoing treatment.  However, the record does not include his post-2009 treatment records.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining authorizations from the Veteran, shall obtain and physically or electronically associate with the claims file all of the Veteran's post-2009 treatment records from all identified locations including any outstanding VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination for his breathing disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies, including a pulmonary function test, should be performed, and all findings should be set forth in detail.  The examiner is requested after the examination and a review of all pertinent records associated with the claims file to offer answers to the following questions:

a. What are the diagnoses for all of the Veteran's current breathing disorders?  

b. As to each diagnosed breathing disorder, is it at least as likely as not (i.e., a fifty percent or greater probability) that it was caused by his military service including his confirmed exposure to herbicides while serving in the Republic of Vietnam or has continued since that time? 

c. As to each diagnosed breathing disorder, is it at least as likely as not (i.e., a fifty percent or greater probability) that it was caused or aggravated by a service connected disability including his type 2 diabetes mellitus and/or coronary artery disease?

In determining whether the Veteran has a current breathing disorder, the examiner should specifically find or rule out a diagnosis of COPD and discuss the treatment records found in the record that indicate that the Veteran has a diagnosis of COPD.

In providing the above opinions the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his breathing disorder even when the symptoms are not documented in his medical records.

If the examiner cannot provide any of the requested opinions, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.  

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2013).  In this regard, the examiner should, among other things, provide the following information:

The examiner should provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  

In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  

In providing the above opinion the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his coronary artery disease even when the symptoms are not documented in his medical records.

If there was a material change in the severity of the Veteran's disability at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.  

4.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his type II diabetes mellitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  In this regard, the examiner should, among other things, provide the following information:

a.  The examiner should specifically discuss whether the Veteran's diabetes requires that his activities be regulated.  

b.  The examiner should also specify whether the Veteran has any complications resulting from the disorder, including diabetic retinopathy and diabetic neuropathy, and state whether and to what extent they affect his activity level.  Specifically, please address whether the Veteran has neuropathy of the left upper extremity.  Any other complications relating to the disease should also be noted. 

In providing the above opinions the examiner should discuss both the August 2009 medical opinion regarding the Veteran having to regulate his activities and the January 2010 VA treatment record that indicates that the Veteran may have diabetic neuropathy of the upper left extremity.

In providing the above opinions the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his diabetes mellitus even when the symptoms are not documented in his medical records.

If the examiner cannot provide any of the requested opinions, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.  

If there was a material change in the severity of the Veteran's disability at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.  

5.  The RO/AMC should thereafter readjudicate the claims which readjudication as to the rating claims should consider if staged ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought on appeal is denied, the RO/AMC shall issue a supplemental statement of the case to the Veteran.  After providing an opportunity to respond, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

